Citation Nr: 0710378	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-20 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD, 
evaluated as 30 percent disabling effective March 26, 2002.  

The veteran testified before the undersigned at a hearing at 
the RO in March 2005.

This matter was previously before the Board in January 2006, 
when it was remanded for additional development.  The 
development requested by the Board has been completed in 
full.  

In a November 2006 rating decision, the evaluation for PTSD 
was increased to 50 percent effective April 26, 2002.  A 
veteran is presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the veteran's 
appeal has been returned to the Board for further 
consideration. 


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas including work, 
family relationships, judgment and mood due to symptoms such 
as suicidal ideation, impaired impulse control, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships without total 
social and occupational impairment.  



CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met; the criteria for an initial evaluation in 
excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This case involves an appeal of the rating assigned after the 
initial grant of service connection for the veteran's 
disability.  VCAA notice was provided in a November 2002 
letter prior to the initial rating action granting service 
connection.  This letter told the veteran what evidence was 
needed to substantiate his claim for service connection for 
PTSD.  He was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted VA to obtain, and to send VA needed evidence.  This 
notice served to advise him to submit relevant evidence or 
information in his possession.  

The veteran has not been provided with VCAA notification 
regarding his appeal for a higher initial evaluation.  The 
Court has held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, [VCAA] notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While Dingess 
involved a decision made prior to enactment of the VCAA, the 
Court has extended its holding in Dingess, to claims decided 
after enactment of the VCAA, and has held that even a 
deficiency in element one notice (notice of the evidence 
needed to substantiate the claim) is generally not 
prejudicial once service connection has been granted.  Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In addition, information pertaining to the evaluation of his 
disability was provided in the March 2004 statement of the 
case.  Therefore, any omissions in the veteran's VCAA 
notification are harmless error, and the Board may proceed 
with consideration of his claim.  

Furthermore, the veteran has not been provided with 
information regarding the final two Dingess elements.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  The 
absence of notice on those elements is generally not 
prejudicial, and there has been no allegation of prejudice in 
this case.  Dunlap v. Nicholson; see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  He also 
appeared at a March 2005 hearing before the undersigned 
Veterans Law Judge.  There is no indication that there are 
any pertinent outstanding medical records that must be 
obtained, and the Board may proceed with its review of the 
veteran's appeal. 

Increased Evaluation

The veteran contends that the 50 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect the level of impairment caused by this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The entire history of the veteran's 
disability is considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004). 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes treatment records from a VA 
psychologist dated from May 2002 to March 2005.  These were 
summarized in a January 2003 Vet Center report.  The examiner 
noted that she had met with the veteran for seven months.  
The veteran had an extensive history of combat in Vietnam, 
and had earned two Purple Hearts.  After discharge from 
service, the veteran had married and divorced on two 
occasions.  He was currently married to his third wife but 
they were separated.  The veteran was currently employed by 
the state as an employment representative, and had held that 
job since 1978 except for a layoff from 1982 to 1984.  He was 
able to find a temporary job during this layoff.  However, he 
had been given many verbal and written reprimands, and had a 
history of trouble with authority figures. 

On mental status examination, the veteran presented as alert, 
but in moderate distress.  He was oriented, and his speech 
was normal.  The veteran's mood state was anxious, sometimes 
tense, and usually mildly depressed.  He could exhibit 
symptoms of irritability at times.  His thought processes are 
logical and coherent, and there were no delusions or 
hallucinations.  His primary defense mechanisms include 
avoidance and isolation.  The veteran's insight and judgment 
were fair, although his ability to tolerate frustration was 
poor to fair. 

The examiner stated that the PTSD symptom scale supported a 
diagnosis of PTSD of a moderate and chronic nature, 
particularly in the area of avoidance.  He had intrusive 
memories of combat deaths, which he experienced more than 
five times each week.  He also had nightmares more than five 
times each week.  The veteran reported feeling angry, 
anxious, and almost always sad.  He endorsed almost always 
feeling distant or cut off from other family members.  He 
also blamed his lack of connection for the failure of his 
marriages.  

The veteran endorsed almost always feeling emotionally numb, 
including an inability to feel emotion at his mother's 
funeral.  The veteran had difficulty in falling or staying 
asleep, and with irritability and anger.  The veteran said 
that his mind often drifted, and he had problems with 
concentration.  He reported almost always feeling 
hypervigilant, but denied excessive startle response.  The 
diagnosis was PTSD, chronic, moderate/severe, and the Global 
Assessment of Functioning (GAF) score was 53.  

The veteran underwent a VA psychiatric examination in 
February 2003.  He was noted to have been wounded in the 
face, neck, and head in Vietnam.  As for the veteran's 
current functioning, he reported feeling disassociated from 
people, including his family.  He also reported feeling 
frustrated and angry most of the time.  He would become 
confrontational but not physically aggressive.  

The veteran described having vivid images of combat 
experiences coming on spontaneously or precipitated by 
certain stimuli.  He reported startle responses in past years 
but not recently, and he avoided large crowds.  The veteran 
reported experiencing anxieties more days than not.  He also 
reported abusing alcohol.  

The veteran felt unable to express emotions, and reported 
problems with memory and concentration.  He was only able to 
sleep through the night once or twice a week.  The veteran 
saw one friend about once a week, and saw his wife about 
twice a week.  He was estranged from an adult daughter.  The 
veteran had been employed at his current job for over 20 
years.  

On mental status examination, the veteran was well dressed 
with adequate hygiene and grooming.  He most avoided eye 
contact.  The veteran spoke softly but within normal limits.  
He appeared depressed and reported his mood as the same.  The 
affect was flat.  No signs of obsessive-compulsive disorder 
were present.  He denied suicidal or homicidal ideation.  
Thought processes were normal but with some preoccupation of 
thought with combat memories.  There were no psychotic 
symptoms.  Memory was fair and concentration was adequate.  
Abstract thinking was at a concrete level, and insight and 
judgment were fair.  Impulse control was adequate.  

The examiner opined that in general, the veteran's 
functioning was moderately limited.  The diagnoses were PTSD, 
dysthymic disorder, and alcohol abuse.  The GAF score was 50, 
with a 60 for PTSD symptoms alone.  

At his March 2005 hearing, the veteran testified that his 
symptoms were worsening.

After the January 2006 remand, the veteran was afforded a VA 
examination in June 2006.  The examiner noted that the claims 
folder was not currently available for review.  The veteran 
reported nightmares three times a week and intrusive thoughts 
on a daily basis.  He experienced irritability and his 
concentration was poor.  

The veteran's irritability and sense of injustice contributed 
to conflicts with superiors over petty issues, and he 
believed he was becoming less tolerant and effective at work.  
As a result the veteran was using much of his leave in order 
to avoid interpersonal dealings when he was too irritated or 
sleep deprived.

The veteran continued to work in the same job as before.  
However, his work assignment has recently been changed due to 
his symptoms, and he had never been promoted.  His third 
marriage had now ended in divorce.  He stayed away from 
dating because of an inability to relate properly to women.  
The veteran was aloof and asocial, and did not attend church 
or other social gatherings.  His activities were watching 
television and sitting around the house.  His grooming and 
hygiene were adequate.  

On examination, the veteran had a concentration deficit.  
There were no formal thought disorders and communications 
skills were within normal limits.  He had lapses in sustained 
focus because of intrusive memories and brief disassociations 
from current surroundings.  There were visions of and 
conversations in his head with a dead comrade, which the 
veteran realized were not real.  

He did not have current suicidal or homicidal ideation.  The 
veteran had made some plans regarding suicide the previous 
year, but the suicide of an acquaintance led him to see the 
error in his ways.  His affect was irritability, and he had 
become increasingly verbally abusive and had started some 
shoving.  The veteran's sleep was disrupted with repeated 
awakenings.  He had long standing limited insight and 
judgment into the social consequences for unchecked 
irritability.  The diagnosis was PTSD, chronic.  

The examiner stated that the veteran was reexperiencing his 
trauma in bad dreams, with recurrent/intrusive thoughts and 
images, diminished interest in significant activities, 
restricted affect, irritability, disrupted sleep, and deficit 
concentration.  The diagnosis also included a dysthymic 
disorder.  The overall GAF was 42, with 45 for PTSD alone.  
The examiner believed that the veteran would undergo further 
deterioration, and that his ability to tolerate employment 
was seriously compromised.  

In a September 2006 addendum to the June 2006 examination 
report, the examiner noted that the claims folder had now 
been reviewed.  He stated that there were no changes to the 
original report needed as a result of this review.  

The Board finds that entitlement to a 70 percent evaluation 
for the veteran's PTSD is warranted.  The June 2006 VA 
examination notes that the veteran made suicide plans within 
the previous year.  His third marriage has recently ended in 
divorce, and the veteran is not currently socializing.  The 
veteran's performance at work has continued to worsen.  He 
has impaired impulse control, and his irritability has 
increased to the point that he shoves other people.  The 
veteran's judgment is impaired in that he is unable to see 
the social consequences of those actions.  He has visions of 
and conversations with a dead comrade.  

The June 2006 examiner found that the veteran has a GAF of 42 
and a score of 45 for his PTSD alone.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  (Ibid.).  The 
Board finds that these symptoms more nearly resemble those 
required for a 70 percent evaluation.  38 C.F.R. § 4.71a, 
Code 9411.  

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's PTSD, but the symptoms required 
for a total rating have not been displayed.  Although the 
veteran has increasing problems with work, he has managed to 
hold the same job for more than 20 years.  Furthermore, while 
he does not socialize, VA treatment records from 2004 to 2006 
show that he became involved in a political campaign.  As 
noted above, the only criteria for a total disability rating 
for any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318, 
1324 (Fed. Cir. 2004).  As this evidence clearly demonstrates 
that the veteran does not have total occupational and social 
impairment, a 100 percent evaluation is not warranted.  

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.

The veteran has not undergone recent hospitalization for 
PTSD, thus, need for frequent hospitalization has not been 
shown.  The veteran has reported on-the-job difficulties.  
The 70 percent evaluation contemplates deficiencies in the 
area of work.  There is no evidence that the veteran has 
exceptional impairments that go beyond those contemplated by 
a 70 percent evaluation.  The record shows a stable work 
history, despite his disciplinary and other difficulties.  
Accordingly, the Board finds that there has not been marked 
interference with employment beyond that contemplated by the 
schedular rating.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, effective April 26, 2002. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


